Citation Nr: 1507586	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran had active service from November 1963 to October 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the VA RO in San Juan, Puerto Rico, which granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability evaluation, effective August 17, 2007.

The issue of entitlement to TDIU was remanded by the Board in September 2014.  In this determination, the Board found this issue to be on appeal in light of the holding in the case of Rice v. Shinseki, in which the United States Court of Appeals for Veterans Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155 , 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA letters from March 2012 and April 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the March 2012 letter described how disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  Requests for Social Security Administrations (SSA) records revealed that these records were destroyed.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.
With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was most recently provided VA examinations which addressed his service-connected disabilities and his employability in August 2012 and April 2013.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

As an initial matter, the Board notes that the Veteran is in receipt of a 50 percent evaluation for PTSD and a 0 percent rating for chronic tonsillitis.  As such, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2014).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that Veteran's case in a different category than other Veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

In this regard, the Board has considered all pertinent evidence of record. 

The Veteran indicated on his May 2013 Application for Increased Compensation Based on Unemployability that he last worked full time from 1961 to 1987 as an administrative assistant.

In a private psychologist report from April and May of 2007, the psychologist determined that the Veteran's mental condition was severe and has caused irreparable damage to his daily life.   

The Veteran underwent a VA PTSD examination in February 2008, at which it was noted that the Veteran retired in 1987 and then volunteered at the Vista Program until 1992.  The examiner noted a primary diagnosis of alcohol dependence that had been in remission since 2006.  The Veteran's symptoms of anxiety were noted as mild, variable, with no significant impairment for social/occupational functioning and independent/unrelated to his previous alcohol dependence.  The examiner noted that the evidence did not show a deterioration of social/occupational functioning alleged by the Veteran.

The Veteran underwent another VA PTSD examination in February 2010, at which the examiner noted that the Veteran separated from his job for unrelated reasons. 
In a private psychologist expert report from March 2012, it was noted that the Veteran's condition was severe and had caused irreversible damage to his daily life.  The Veteran reported that he continuously felt panic and depression that affected his ability to function independently. 

In a March 2012 VA examination for the Veteran's chronic tonsillitis, it was noted that the Veteran does not have a sinus, nose, throat, larynx, or pharynx condition that impacts his ability to work.  It was noted that his chronic tonsillitis does not produce functional impairment to perform his former occupation as an administrative officer. 

In August 2012, the Veteran underwent another VA PTSD examination, at which he was noted as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran's PTSD symptoms do not cause clinically significant distress or impairment in social, occupation, or other important areas of functioning.  The Veteran reported working as a recruiter at a federal health program for 21 years and that he retired due to eligibility by duration of work.

In an April 2013 VA general medical examination, the examiner determined that the Veteran's service-connected chronic tonsillitis does not preclude the Veteran from obtaining, maintaining, and securing a substantially gainful employment of regular type without restrictions.  

With regard specifically to the Veteran's chronic tonsillitis, the Board finds that there is no indication in the evidence of record that this disability has affected his employability in any way.  Specifically, the March 2012 and April 2013 VA examiners indicated that the Veteran's chronic tonsillitis does not prohibit substantially gainful employment, and there is no evidence to the contrary.

With regard to the Veteran's PTSD, the Board recognizes that this disability could potentially have some impact on the Veteran's ability to maintain employment.  However, as already noted, the determinative question for purposes of TDIU is whether the Veteran's level of disability, given his education, training, and experience, renders it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose, 4 Vet. App. at 363.

In this regard, the Board notes that the March 2012 private psychologist report indicated that the Veteran's mental condition was severe and has caused irreparable damage to his daily life, and that the Veteran reported continuous panic and depression that affected his ability to function independently.  However, the preponderance of the medical evidence of record does not reflect that the Veteran's PTSD has precluded or currently precludes him from maintaining substantially gainful employment.  Specifically, the February 2008 VA examiner noted that the evidence did not show a deterioration of social/occupational functioning alleged by the Veteran, and that the Veteran's symptoms of anxiety were mild and variable with no significant impairment for social/occupational functioning.  The February 2010 VA examiner noted that the Veteran separated from his most recent job due to reasons unrelated to his PTSD.  Moreover, the August 2012 VA examiner noted the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran's PTSD symptoms do not cause clinically significant distress or impairment in social, occupation, or other important areas of functioning. 

Therefore, upon review of all pertinent evidence, the Board finds that the preponderance of the evidence of record, to specifically include the most recent August 2012 VA examination report, simply does not reflect that the Veteran's service-connected disabilities prevent him from maintaining work consistent with his past education and employment.  The Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose, 4 Vet. App. at 363.
	
The Board notes that the percentage ratings in the rating schedule "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The combined 50 percent rating represents the best estimate of the impairment to earning capacity caused by the Veteran's PTSD and chronic tonsillitis.  The greater weight of the evidence is against finding that the Veteran's service-connected disabilities cause greater occupational impairment than represented by his combined schedular rating.

The Board also cannot take the Veteran's age into consideration. See 38 C.F.R. § 4.19 ("... unemployability, in service-connected claims, associated with advancing age..., may not be used as a basis for a total disability rating.").  While his advanced age may make it difficult to actually find employment, the Board may not give, and has not given, any consideration to his age in determining whether he meets the criteria for TDIU.

The Board finds that the symptoms of the Veteran's service-connected disabilities are not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56 .









ORDER

Entitlement to TDIU is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


